NO. 07-10-0211-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL E

                                       AUGUST 23, 2011

                            ______________________________


                                JIMMY DORSEY, APPELLANT

                                                 V.

                            THE STATE OF TEXAS, APPELLEE

                          _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 60,615-A; HONORABLE DAN SCHAAP, JUDGE1
                          _______________________________

Before HANCOCK and PIRTLE, JJ. and BOYD, S.J.2


                                  MEMORANDUM OPINION


       Following a plea of not guilty, Appellant, Jimmy Dorsey, was convicted by a jury

of unauthorized use of a vehicle,3 enhanced, and sentenced to thirteen years




1
Hon. David Gleason, sitting by assignment, Tex. Gov't Code Ann. § 75.002(a)(3) (West 2005).
2
Hon. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov't
Code Ann. § 75.002(a)(1) (West 2005).
3
Tex. Penal Code Ann. § 31.07 (West 2011).
confinement. In presenting this appeal, counsel has filed an Anders4 brief in support of

a motion to withdraw. We grant counsel=s motion and affirm.


         In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).            Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.              See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).          Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of his right to file a pro se response if he desired to do so,

and (3) informing him of his right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.5 By letter, this Court granted Appellant thirty days in

which to exercise his right to file a response to counsel=s brief, should he be so inclined.

Id. at 409 n.23. Appellant did not file a response. Neither did the State favor us with a

brief.




4
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

5
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at
411 n.35.

                                                      2
      The victim, Eddie England, testified that he and Appellant met at a pub and he

offered Appellant a ride to a friend's home afterwards. Appellant later showed up at

England's and England, believing Appellant was a prowler, called police. After officers

arrived, the mistake was cleared up and England allowed Appellant to stay with him.

According to England, the next morning in the garage, Appellant made unwanted sexual

advances toward him and when he dozed off in a chair, he was hit by Appellant with a

bottle. When he woke up, he was again attacked by Appellant with a knife. England

made it to the bathroom to wash up and then noticed Appellant drive away in his pickup.

He called the police and after they arrived, he was taken to a local hospital and then

flown to Lubbock by helicopter for further treatment. England testified that Appellant did

not have permission to take his pickup.


      During his testimony, Appellant offered a conflicting version of the events leading

to England's injuries. Appellant testified that he had met England a week earlier at a

pub and encountered him again a week later. He claims England offered him a ride to

his home where they drank excessively and talked for hours in England's garage.

According to Appellant, he asked to use the bathroom and as he tried to enter the

house, England made unwanted sexual advances toward him which included grabbing

him by the neck and buttocks. In an attempt to defend himself against a sexual assault,

Appellant struck England on the head with a bottle and also picked up a knife to

continue defending himself. According to Appellant, he saw England's pickup keys on a

table, picked them up, and managed to drive away in England's pickup.



                                            3
        By the Anders brief, counsel raises the legal and factual sufficiency of the

evidence as an arguable issue6 and then candidly discusses the State's evidence as

well as Appellant's testimony as being sufficient to prove the elements of unauthorized

use of a vehicle. He also notes that Appellant was given every defensive instruction

requested and was zealously represented by trial counsel. Although Appellant testified

to raise the defenses of self defense and necessity, Tex. Penal Code Ann. §§ 9.22 and

9.31 (West 2011), the jury rejected his theories.


        We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing

the record and counsel=s brief, we agree with counsel that there are no plausible

grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


        Accordingly, counsel's motion to withdraw is granted and the trial court=s

judgment is affirmed.


                                                         Patrick A. Pirtle
                                                             Justice

Do not publish.


6
 The only standard that a reviewing court should apply in determining whether the evidence is sufficient to
support each element of a criminal offense the State is required to prove beyond a reasonable doubt is
the standard set forth in Jackson v. Virginia, 443 U.S. 307, 33 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). See
Brooks v. State, 323 S.W.3d 893, 912 (Tex.Crim.App. 2010).

                                                    4